Order of disposition, Family Court, Bronx County (Ruben Martino, J.), entered on or about March 11, 2004, which, to the extent appealed from, upon a finding of abandonment, terminated respondent mother’s parental rights to the subject child and committed custody and guardianship of the child to petitioners for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence that respondent had no contact with the child or the agency during the six months preceding the filing of the petition raised a presumption of abandonment, which respondent failed to rebut (Social Services Law § 384-b [4] [b]; [5] [a]; see Matter of Anthony M., 195 AD2d 315, 315-316 [1993]). Respondent failed to show that there were circumstances rendering contact with the child or agency infeasible, or that she was discouraged from contacting the child by the agency (Social Services Law § 384-b [5] [b]; see Matter of Anthony M., supra). Although respondent claimed to have been homeless and beset by other problems during the relevant time period, she did not show that the purported difficulties so permeated her life as to preclude contact with her child (see id.).
The record amply supports the court’s determination that termination of respondent’s parental rights to the subject child was in the child’s best interests (see Matter of Star Leslie W., 63 *460NY2d 136, 147-148 [1984]). The child has foster parents with whom he has bonded and who, in contrast to respondent, have demonstrated that they understand and are able to address the child’s special needs.
Contrary to appellant’s contention, a suspended judgment would not have been appropriate since there was no evidence that appellant had a realistic and feasible plan to provide an adequate and stable home for the child. Concur—Buckley, P.J., Tom, Marlow, Nardelli and Williams, JJ.